Exhibit 10.35

Crunch Holding Corp.

One Old Bloomfield

Mountain Lakes, New Jersey 07046

Mr. Roger Deromedi

As of July 13, 2009

Amendment to Director Agreement

On April 2, 2007, you and Crunch Holding Corp. (the “Company”) entered into the
Director Services Agreement, dated April 2, 2007 (the “Services Agreement”)
pursuant to which you currently serve as the Executive Director of the Company
and the Executive Chairman of the Management Committee of both the Company and
Peak Holdings LLC (“Holdings”). Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Services Agreement.

Notwithstanding anything to the contrary in the Services Agreement, the Company
and you hereby agree, as follows:

1. The Services Agreement is amended to provide that you shall serve as the
non-executive director of the Company and certain of its affiliates instead of
executive director and all references in the Services Agreement to “Executive
Chairman” or “executive director” shall be replaced with “Non-Executive
Chairman” or “non-executive director,” as applicable, effective as of July 13,
2009.

2. Your Annual Fee shall be reduced from $310,000 to $155,000 for all purposes
of the Services Agreement, effective as of July 13, 2009. This Annual Fee may be
paid bi-weekly, consistent with the Company’s payroll policy for salaried
employees. You shall remain eligible to earn an annual bonus award (an “Annual
Bonus”) in such amount, if any, as may be determined in the sole discretion of
the Board, of 66.7 percent of the actual Annual Fee paid in each full fiscal
year (“Target Annual Bonus”).

You agree and acknowledge that the changes in your title, compensation, and role
at the Company were mutually agreed upon and, therefore, there are no grounds
for a claim of Constructive Termination pursuant to the terms of the Services
Agreement.

Except as otherwise expressly provided herein, all other provisions of the
Services Agreement remain unchanged and are hereby ratified by the Company and
you and shall remain in full force and effect.

Please indicate your agreement to the amendments set forth above in the space
provided for your signature below.

 

Very truly yours,

Crunch Holding Corp.

/s/ M. KELLEY MAGGS

By: M. Kelley Maggs

Title: Senior Vice President

Agreed to this 31st day of July, 2009 /s/ ROGER DEROMEDI Roger Deromedi